ORDER
We granted certification in this case because the petition alleged the presence of an important constitutional question with respect to the loss of a claimed fundamental right to an adequate level of police and fire protection guaranteed by NJ.Const. (1947), Art. I, § I.
Assuming, without deciding, that our Constitution incorporates such a guarantee, having considered the briefs and oral argument of the parties and the record below with supplements, and the judgment and decision of the Appellate Division, we are satisfied that the level of reduction of forces involved did not create a genuine legal issue as to the substantive deprivation of *428such a claimed right and that defendants were entitled to judgment as a matter of law. R. 4:46-2.
It is accordingly ORDERED that, certification having been improvidently granted, the within appeal is dismissed.
For dismissal — Chief Justice WILENTZ and Justices PASHMAN, CLIFFORD, SCHREIBER, HANDLER, POLLOCK and O’HERN, JJ.
Opposed —None.